766 F.2d 535
247 U.S.App.D.C. 45
Richard D. McINTYRE, et al., Appellants,v.Thomas P. O'NEILL, Jr., et al., Appellees.
No. 85-5212.
United States Court of Appeals,District of Columbia Circuit.
Filed May 7, 1985.Publication Ordered June 26, 1985.

Before EDWARDS, GINSBURG and STARR, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the May 2, 1985 order of this court directing appellants to show cause why this appeal should not be dismissed as moot, and the response thereto, it is


2
ORDERED by the court that the order to show cause is discharged.  It is


3
FURTHER ORDERED by the court, on its own motion, that the district court order, 603 F. Supp. 1053 (D.D.C.1985), granting defendants' motion to dismiss is vacated and the case is remanded to the district court with directions to dismiss the complaint as moot.   See, e.g., United States v. Munsingwear, 340 U.S. 36, 39-40, 71 S. Ct. 104, 106-107, 95 L. Ed. 36 (1950);  Associated Third Class Mail Users v. U.S. Postal Service, 662 F.2d 767, 771 & n. 37 (D.C.Cir.1980) (per curiam).  Appellant McIntyre sought to be conditionally seated pending the House of Representatives' resolution of the disputed election.  Appellant Robertson--a resident of Indiana's Eighth Congressional District--sought to have that District represented in the House.  The decision of the House of Representatives to seat a candidate from that District renders it impossible for a court--assuming arguendo authority to entertain the claims asserted--to provide appellants with any meaningful relief.


4
The Clerk is directed to issue a certified copy of this order to the district court in lieu of mandate.